726 S.E.2d 847 (2012)
STATE of North Carolina
v.
Egbert FRANCIS, Jr.
No. 305P97-4.
Supreme Court of North Carolina.
June 13, 2012.
Egbert Francis, for Francis, Egbert Jr.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 9th of April 2012 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 13th of June 2012."